Citation Nr: 1442916	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating, in excess of 50 percent, for bilateral pes planus with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from September 2006 and September 2008 increased rating decisions by the Department of Veterans' Affairs in Albuquerque, New Mexico Regional Office (RO).

In August 2012, the Board issued an opinion denying an increased rating in excess of 50 percent for bilateral pes planus with DJD, and a claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2013, the Court granted a Joint Motion for Remand (JMR), vacating the April 2012 Board decision and remanding the claim back to the Board for compliance with the terms of the JMR.

In December 2013, the Board issued a new decision denying an increased rating for bilateral pes planus with DJD, and remanding the claim for a TDIU.  The Veteran appealed the denial of the claim of entitlement to an increased rating for bilateral pes planus with DJD to the Court.  By order dated June 2014, the Court again granted a JMR, remanding the claim of entitlement to an increased rating for bilateral pes planus with DJD back to the Board for action consistent with the terms of the JMR.  

The 2013 Board decision also remanded claims of entitlement to service connection for Raynaud's disease and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  From Virtual VA, it appears the RO is actively working these claims, so they are again REFERRED for compliance with the prior remand instructions.  They are not within the Board's jurisdiction at this time.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  



FINDING OF FACT

For the entire period on appeal, the Veteran's current bilateral pes planus disability with DJD has been manifested by pain, heat, swelling, spasm, fatigue, and lack of mobility, and the schedular evaluation is adequate.  At no time has the disability shown symptoms comparable to a severe foot disability.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, in excess of 50 percent, for bilateral pes planus with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter in April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board's prior decisions contained an extensive discussion of the VA's obligations under the duties to notify and assist of the VCAA.  Neither JMR identified any defect of that analysis or any defect of the due process afforded the Veteran.  The Board also discussed in 2013 compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and no deficiencies have been identified in this respect.

The Veteran was afforded two VA examinations to evaluate his bilateral pes planus with DJD, in July 2006 and July 2008.  Additionally, the Veteran's VA treatment records from the Albuquerque VAMC for the periods of March 2010 to January 2013 were obtained prior to the last Board decision.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  There have been no contentions or other evidence indicating that the conditions have worsened since this last evaluation, nor has the Veteran identified any additional records necessary for a determination on his appeal since the December 2013 Board decision.  

Subsequent to the most recent JMR, the Board wrote to the Veteran in August 2014 regarding the opportunity to submit additional evidence and argument.  The Veteran did not respond.  His representative submitted argument on his behalf in August 2014, and also did not identify any change in the Veteran's condition or additional records necessary for a determination on this appeal.  No defects of VA's notice or assistance duties have been identified. 

Given the Court's injunction against piecemeal litigation, the Board is confident that the duties to notify and assist are not an issue in this case.  That is, the Board believes that the law of the case is that there are no defects which have been raised by the appellant and which need be addressed by the Board.  Here, the Board is satisfied that VA has fulfilled its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Federal Circuit has held that the Board must review the entire record, it does not require the Board to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show, as to this claim.

The primary concern in a claim for an increased rating is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  At no time have the Veteran's bilateral pes planus symptoms exceeded the criteria set forth in DC 5276, for a rating in excess of 50 percent.  Accordingly, staged ratings are not considered herein.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where reasonable doubt arises regarding the degree of disability, such doubt is resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions are affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013) (emphasis added).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the regulation does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under section 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under section 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Consistent with DeLuca and section 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

III. Analysis

In its December 2013 decision, the Board declined to evaluate the Veteran's service-connected pes planus with DJD as separate ratings under DC 5284, because DC 5276 with 5010 more specifically addressed the nature of the Veteran's claimed disability, including DJD, whereas DC 5284 captured less specific foot injuries not otherwise accounted for in the rating table.  The decision was appealed and a JMR issued in June 2014.  

Before proceeding to discussion of this case, the Board would like to emphasize that the initial JMR requested that the Board consider "whether the symptomatology attributable to both the bilateral pes planus and DJD more nearly approximates the criteria required for 30% ratings for each foot under DC 5284, and whether such an evaluation is legally possible." (emphasis added).  The Board concluded in its 2013 decision that evaluation of the Veteran's condition under DC 5284 is not legally possible.  Therefore, any evaluation of his symptomatology under that code seems irrelevant if the code does not legally apply.  However, the second JMR found that because the Board had not discussed the symptomatology, the reasons and bases were inadequate.

The Board disagrees.  If DC 5284 is not applicable to the service-connected condition, then his symptomatology compared to that code is simply inapplicable.  Again, the Board finds - as it did in 2013 - that DC 5284 pertains to "other" "foot injuries," and does not apply to this Veteran's service-connected condition, which is pes planus.  The VA disability rating schedule includes nine separate Diagnostic Codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, Diagnostic Code 5284, refers generally to "Foot injuries, other."  Here, the Veteran's service-connected disability is pes planus, an identifiable, diagnosed medical condition in its own right, which has its own diagnostic code.  Various types of arthritis - to include DJD - also have specific diagnostic codes.  Since Diagnostic Code 5284 refers to "other" foot injuries, this suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  See, e.g., Smith v. Derwinski, 2013 WL 4820352 (Sept. 11, 2013), Rubio v. Shinseki, 2013 WL 4431030 (Aug. 20, 2013); Dickerson v. Shinseki, 2013 WL 1457844 (Apr. 11, 2013).  [Although these are single-judge, non-precedential Court decisions, a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).]

However, the second JMR has found that the Board had failed to discuss whether the symptomatology attributable to pes planus and DJD more nearly approximated the criteria for DC 5284.  Again, this seems circular reasoning, since the Board concluded 5284 does not potentially apply to this Veteran's service-connected condition, and both pes planus and DJD have specific diagnostic codes, but, in an effort to appease the parties, the Board will endeavor to comply.  For the following reasons, the Board finds that the Veteran's claim of entitlement to an increased rating for bilateral pes planus with DJD is more advantageous to the Veteran when rated under DC 5276 rather than DC 5284.

Under DC 5276, a pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  Id.  

On the other hand, DC 5284 assigns a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned. 38 C.F.R. § 4.71a, DC 5284.  Each foot is rated individually.

The Veteran currently is rated under DC 5010-5276, and based on his symptoms, receives the highest rating available under DC 5276.  The Veteran also has arthritis in his feet, rated under DC 5010 as traumatic arthritis which the rating table evaluates under DC 5003 as degenerative.  Thus, while the Veteran has two separate conditions, the symptoms for DJD are considered within DC 5276 at the 50 percent schedular rating.  Such symptoms primarily manifest as functional loss due to pain, and in the Veteran's case are managed using orthopedic shoes, a cane and appropriate pain medication.  Note that evaluating DJD separately from the condition of bilateral pes planus would constitute pyramiding where pain symptoms of the two conditions overlap. 38 C.F.R. § 4.14.

Symptoms reported by the Veteran for both feet at the time of the 2008 VA examination were as follows: pain while standing or walking, swelling, heat and stiffness while standing, walking or at rest; and fatigability and lack of endurance while standing or walking.  He did not report flare-ups but did limit his ability to stand to 15-30 minutes.  The Veteran said he was unable to walk more than a few yards without a cane.  Corrective shoes were found to be helpful.  

The VA examiner noted objective evidence of painful motion with movement of toes and touch down for weight bearing, and tenderness over midfoot and MTP joints.  He found no instability, swelling, or weakness, and noted that Achilles alignment was normal, and there was no evidence of malunion or nonunion of the tarsal or metatarsal.  The examiner also found no forefoot and midfoot malalignment, and no pronation or muscle atrophy.  An arch was present on non-weight bearing but not on weight bearing.  There was evidence of pain on manipulation.  An X-ray revealed bilateral paraspinous noted to be more present on the right foot than left, and moderate DJD changes of the talo navicular joints bilaterally.  A post bunionectomy change on the right foot was also noted, with a single screw transfixing a healed osteotomy of the distal metatarsal.  Significant degenerative change was seen on the first metatarsal phalangeal joint.  The effect on daily activities was severe for chores, shopping, exercise, recreation, and traveling.  No effect was noted on feeding or grooming, while the effect of the disability was mild on bathing, dressing, and toileting, and moderate on driving.  Commenting on employment, the VA examiner concluded that physical labor was precluded but sedentary labor was possible.

VA treatment records dated March 2010 through January 2013 were reviewed.  Notably, there was no discussion of foot issues during the Veteran's continuity of care visits with his primary care physician during the entire time period reviewed.  During a general physical, the Veteran reported chronic pain "all over", but indicated it was mostly in the shoulders, hands and arms.  It is noted that the Veteran has a non-service connected diagnosis of primary Raynaud's condition which he stated affected both his hands and feet. 

The Veteran testified in January 2012, before the undersigned VLJ.  At that time, he stated that he had pain all the time in his feet and stopped working in 2003 due to his inability to stand, at which time he applied for SSA disability.  SSA disability records from June 2005, reflect that the Veteran currently receives disability based on five health conditions, however, his bilateral pes planus is not included as one of the conditions, nor is it discussed in the SSA disability application.  

Under DC 5284, the Veteran's bilateral pes planus, as a foot injury, is evaluated as moderate, moderately severe, or severe.  The words "mild," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013).  

It is undisputed that the Veteran currently suffers from the symptoms of pes planus with DJD, to include pain, swelling, and fatigue when standing or walking, and limitation on mobility.  As a matter of degree, however, the evidence also suggests that the Veteran's symptoms are not so severe as to warrant a severe rating under DC 5284.  

The Veteran has stated that he finds "z-coil" shoes to be helpful, that he uses a cane, and that pain medication helps relieve symptoms of pain.  His regular checkups with his VA primary care physician for a number of health issues are silent with respect to his bilateral pes planus, and do not reflect any complaints of worsening, any incapacitation due to flare-ups, or treatment for more severe symptoms than already considered in the current rating.  The Veteran does not receive treatment for his feet such as injections for pain or other type of therapy.  It is reasonable to assume that someone with a severe foot disability would require regularly scheduled monitoring of the condition by his physician.  Thus, the absence of treatment suggests that the condition would be more accurately evaluated as moderately severe.

Based on the foregoing, the Veteran's symptoms of bilateral pes planus with DJD would be reasonably rated moderately severe under DC 5284, other foot injury.  DC 5284 assigns each foot a 20 percent rating for moderately severe injury, while DC 5010-5276 assigns a rating of 50 percent for bilateral pes planus with DJD.  

The Board finds that a rating under DC 5010-5276 is more advantageous to the Veteran and appropriately reflects the symptoms of bilateral pes planus with DJD experienced by the Veteran. 38 C.F.R. § 4.7.  As the Veteran is in receipt of the schedular maximum rating, the claim of entitlement to an increased rating, in excess of 50 percent with DJD must be denied.

The JMR suggests that the Board look to Diagnostic Code 5280 for hallux valgus and 5282 for hammer toes.  While the Veteran may have these conditions, they are not service-connected.  They are not shown by the medical evidence to be part of the disability picture usually shown with pes planus or otherwise a result of pes planus.  Simply because the Veteran is service-connected for one diagnosed foot disability does not mean that every other diagnosed foot or toe disability is part of the service-connected condition.  

The Board has also considered whether the Veteran's claim should be referred to the Director of Compensation for extraschedular consideration. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation may be considered where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased rating, in excess of 50 percent, for bilateral pes planus with DJD is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


